DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 05/27/2022 responsive to the Office Action filed 12/27/2021 has been entered. Claims 1, 4, 5 and Fig. 1 have been amended. New claims 19 and 20 have been added. Claims 14-18 were previously withdrawn. Claims 1-20 are pending in this application.

Response to Arguments

Fig. 1 has been amended to address the informality, thus the objection of Drawing has been withdrawn.
Claims 4 and 5 have been amended to address the informality, thus the objection of claims 4 and 5 has been withdrawn.
Claim 1 has been amended to address the indefiniteness, thus the rejection of claims 1-13 under 112 (b) which has been previously made. However, due to the amendment, a rejection of claims 1-13 under 112 (b) has been newly made. (see Claim Rejections - 35 USC § 112).
Claims 7 and 8 have not been amended without any argument, thus the rejection of claims 7 and 8 under 112 (b) is maintained.
Applicant arguments, see Amendments pages 5-8 filed 05/27/2022, with respect to the rejection of the claim 1 under 103 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davis et al. (US 2014/0327178-of record).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first series of fluid channels … disposed on an outer surface of the vacuum bag, at least a portion of the fluid channels disposed in contact with the first turbine blade shell; and … a second series of fluid channels … disposed on an outer surface of the vacuum bag, at least a portion of the fluid channels disposed in contact with the second turbine blade shell.” in lines 9-16. It renders the claim indefinite since the limitation “disposed on an outer surface of the vacuum bag” and the limitation “disposed in contact with the first turbine blade shell” are in conflict with each other. The fluid channels disposed on the outer surface of the vacuum bag cannot be directly in contact with the blade shell since there is the vacuum bag between the fluid channels and the blade shell as shown in Fig. 2. Since Applicant’s argument emphasizes the fluid channels disposed on an outer surface of the vacuum bag (which is not taught by Mikkelson), for the purpose of examination, Examiner has interpreted as -- a first series of fluid channels … disposed on an outer surface of the vacuum bag, at least a portion of the fluid channels disposed in indirectly contact with the first turbine blade shell; and … a second series of fluid channels … disposed on an outer surface of the vacuum bag, at least a portion of the fluid channels disposed in indirectly contact with the second turbine blade shell --.
The remaining dependent claims 2-13 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 1.

Claims 7 and 8 recite the limitation “the blade” in lines 1-2 of claim 7 and lines 1-2 of claim 8. It renders the claims indefinite whether the blade has fluid channels or each vacuum bag has fluid channels in a region corresponding to a region of the blade. Since the referred claim 1 recites two turbine blade halves and the fluid channels are included in the vacuum bag not in the blade nor blade half, it has been interpreted that at least one series of fluid channels comprises a first number of fluid channels and a second number of fluid channels, and a region of each vacuum bag corresponding to a first region of each blade shell has the first number of fluid channels and a region of each vacuum bag corresponding to a second region of each blade shell has the second number of fluid channels.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2014/0327178-of record). 

With respect to claim 1, Davis teaches an apparatus for forming a composite wind turbine blade (“molding apparatus 26”) comprising: 
a first turbine blade half comprising a first shell; a second turbine blade half comprising a second shell (“the wind turbine blades 20 are typically formed as multiple components assembled together after curing … outer airfoil shell halves (hereinafter “blade components”).”, Pa [0027]);
a first mold half (“the main mold body 30”) comprising a first mold surface (“the shape defining surface 32”) corresponding to the first shell (Pa [0028]); and 
a first vacuum bag disposed above the first turbine blade shell (“the vacuum bag 36 is placed over the composite material 34”, Pa [0029]).

Davis further teaches that the flexible bladder 38 is positioned in an overlaying manner onto the vacuum bag 36 at the composite material 34 (Pa [0029]), the flexible bladder 112 includes a plurality of independent flexible bladders 114 so as to divide the flexible bladder 112 into a plurality of bladder zones 116, and each of the bladder zones 116 is configured to receive a heated liquid (Pa [0037] and Figs. 3, 6). One would appreciate that the plurality of bladder zones would correspond to a series of fluid channels for heating fluid disposed on an outer surface of the vacuum bag. However, Davis does not specifically teach that the vacuum bag includes the series of fluid channels.
One would have found it obvious to integrate the vacuum bag with the bladder including the plurality of bladder zones since it has been held that the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

Davis teaches molding multiple blade components (Pa [0027]), but is silent to a second mold half comprising a second mold surface corresponding to the second shell; a second vacuum bag disposed above the second turbine blade shell; and wherein the second vacuum bag includes a second series of fluid channels for heating and/or cooling fluid and disposed on an outer surface of the vacuum bag, at least a portion of the fluid channels disposed in contact with the second turbine blade shell.
One would have found it obvious to duplicate the mold half, vacuum bag, and series of fluid channels for the purpose of forming another blade component so as to form a wind turbine blade comprising multiple blade components. It has been held that tshe mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

With respect to claims 2 and 3, Davis as applied to claim 1 above further teaches that the first mold half includes a heating element disposed proximate the mold surface and the second mold half includes a heating element disposed proximate the mold surface (“The main mold body 30 includes the heat reservoir 40, which may include an electric heating device 62 such as a heating coil positioned in close proximity to the shape defining surface 32.”, Pa [0031]).

With respect to claim 4, Davis as applied to claim 1 above further teaches that
the flexible bladder 38 is a unitary bladder extending along substantially the entire component length CL of the blade component 28 or the flexible bladder 38 may be optionally divided into a plurality of bladder zones 58 along the component length CL (Pa [0030]) so that a more uniform curing temperature may be maintained along the entire component length CL of the blade component 28 by the flexible bladder 112 by independent control of the heat energy delivered at each bladder zone 116 (Pa [0039]), but does not specifically teach that the at least one fluid channel extends along the entire span of the blade.
However, one would have found it obvious to divide the flexible bladder into a plurality of bladder zones along the component width instead of along the component length for the purpose of maintaining a more uniform curing temperature along the entire component width. 

With respect to claim 5, Davis as applied to claim 1 above further teaches that the at least one fluid channel extends from a leading edge to a trailing edge of the blade (Fig. 3).

With respect to claim 6, Davis as applied to claim 1 above further teaches that the fluid channels are distributed in a uniform pattern about a surface of the blade (Fig. 3).

With respect to claim 7, Davis as applied to claim 1 above further teaches that a first region of the blade has a first number of fluid channels and a second region of the blade has a second number of fluid channels (Fig. 3).

With respect to claim 8, Davis as applied to claim 7 above further teaches that the first region is the root region of the blade and the second region is the tip region of the blade (Fig. 3).

With respect to claim 9, Davis as applied to claim 1 above further teaches that the fluid channels are configured with a uniform cross section (Fig. 3).

With respect to claims 10 and 11, Davis as applied to claim 1 above further teaches an inlet fluid channel (the channel through which the pump 122 delivers heated liquid as shown by flow arrows 126), outlet fluid channel (the channel through which the heated liquid returns back to the pump 122) and a fluidly coupled distribution channel (“a plurality of supply passages 128”) (Pa [0038] and Fig. 6), but does not specifically teach that an inlet fluid channel is configured with a greater diameter than a fluidly coupled distribution channel and an outlet fluid channel is configured with a greater diameter than a fluidly coupled distribution channel.
However, one would have found it obvious to form the inlet fluid channel having a greater diameter than the fluidly coupled distribution channel and the outlet fluid channel having a greater diameter than the fluidly coupled distribution channel in order to deliver all liquid being distributed to the bladder zones and deliver all liquid from the bladder zones.

With respect to claim 12, Davis as applied to claim 1 above further teaches that the fluid channels are configured for unidirectional flow (Fig. 3).

With respect to claim 13, Davis as applied to claim 1 above further teaches that the flexible bladder 38 is divided into a plurality of bladder zones 58 along the component length CL (Pa [0030]) so that a more uniform curing temperature may be maintained along the entire thickness and length of the blade component 28 by the flexible bladder 112 by independent control of the heat energy delivered at each bladder zone 116 (Pa [0015] and [0039]), but does not specifically teach that a first fluid channel has a greater surface area in contact with the surface of the first shell than a second fluid channel.
However, one would have found it obvious to select the optimum length of each bladder zone by routine experimentation for the purpose of maintain the uniform curing temperature along the entire thickness and length of the turbine blade component, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claim 20, Davis as applied to claim 1 above further teaches that at least one of the first series of fluid channels for heating and/or cooling fluid is disposed on top of a spar cap (Fig. 3).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2014/0327178-of record) as applied to claim 1 above, and further in view of Foster (US 5,565,162) and Graham (US 6,149,844). 

With respect to claim 19, Davis as applied to claim 1 above further teaches that the heating fluid travels from the root of the blade towards the tip of the blade and into the liquid heater (Pa [0038] and Fig. 6), but does not specifically teach that cooling fluid travels from the root of the blade towards the tip of the blade and into a heat exchanger.
In the same field of endeavor, manufacture of fiber reinforced composite articles, Foster teaches that an inflatable bladder or bag 22 (Co 3 li 57) may be filled with a liquid, and the liquid may be heated or cooled or pressurized and circulated throughout the bag 22 such that the temperature and pressure exerted by bag 22 allows the resin to be heated to control the flow of resin and the timing of the curing cycle of layers of material 14 (Co 4 li 47-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davis with the teachings of Foster and circulate the cooling liquid to the bladder as well as the heating liquid in order to control the timing of the curing cycle of layers of material.

The combination is silent to a heat exchanger.
In the same field of endeavor, apparatus for the manufacture of a composite component, Graham teaches use of circulating fluid as the heating and cooling medium is the ability to transfer heat rapidly and evenly to all areas of the lay-up being cured (Co 2 li 59-62) and between the delivery side of the pump 17 and the pressure chambers 5 and 6, there is provided a heat exchanger 18 which includes a heating element 19 to heat the fluid being circulated and preferably also a cooling element 20 so that the heat exchanger can be controlled to maintain the fluid being circulated through the pressure chambers 5 and 6 to the desired temperature and time profile (Co 5 li 13-22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davis in view of Foster with the teachings of Graham and substitute the heat exchanger including a heating element and cooling element for Davis’s liquid heater for the purpose of maintaining the fluid being circulated through the bladder to the desired temperature and time profile.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUNJU KIM/Examiner, Art Unit 1742